Title: To Thomas Jefferson from William Armistead Burwell, 18 January 1805
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dear  Sir,
                     Richmond January 18, 1805—
                  
                  An unwillingness to trespass on your time has hitherto prevented any communication from me, But as the period for closing the Session of Assembly approaches, I have determind to request that my attendance at Washington may be dispensed with until the Spring; It would perhaps be unpleasant to Mr C. at this particular time to leave Wtn, after remaining with anxious expectation to hear the Trial of Judge Chase and witness the public Sensation during the pendency of that very important, interesting, and novel Occurrence; more especially when my long absence from home, & the necessity of visiting my friends, my estate, & inspecting the conduct of my Agents, would furnish a reasonable cause for this indulgence.—   I am confident you will give full credit to my declaration, when I assure you my conduct has during the whole of this Session been directed by a Sincere desire to promote the principles of Republicanism, to alleviate the sufferings of my fellow citizens, to advance the dignity of the State, & to thwart the Schemes of those who have endevourd to effect other purposes; with such views I claim indulgence for whatever measures I have advocated improperly
                  Two Bills have been before the House this Session, upon the subject of the Slaves; the first to prevent under all circumstances the introduction of Slaves, as well from neighbouring States as the W. Indies, or Africa; This measure is certainly politic unless. one supposes countervailing regulations will be adopted by the States South. & west of Virginia, Because without receiving any addition to the present Stock from abroad, it would be much lessen’d by Sales, emigration &c; It seems to me, there is no reason to apprehend the Salutary operation of this law will be frustrated, until the country to the S. & W. it shall be filld by a number which will render Such policy necessary—The present inconvenience & alarm arises less from the actual number of Black persons compar’d with the Whites, than the unequal distribution of them through the State; while the inhabitants on the eastern side of the Blue Ridge are balanced by an equal number of Blacks. those on the western side stand in a Ratio 10 to 1: If however a supply of Slaves could be obtain’d only from the Eastern side, the present disparity would be constantly disappearing; while the increasing intercourse between those two parts of the State. & Assimilation of Interest would beget an harmony too little felt at present—This Bill I fear will be lost—by some absurd amendment proposed in the Senate—The Second to prevent Emancipation—to that Bill I offerd an Amendment, which appeard to me highly necessary, providing for emancipations as heretofore, if the persons thus liberated leave the State within Six months & besides, that this Amendment reconciled those most averse to interfere—with this Right; I thought it best to make its exercise subservient to the Interest of the community; I am not disposed to check Emtn. because of hostility to that miserable class of beings, but to prevent the multiplication of that middle Sort. of persons in this Commonwealth, from whom we may expect, to experience the evils of insurrection, carnage, & civil war, already have we witnessd the restive temper of these people, from them the Slaves have imbibed the Seeds of disaffection which had well nigh Germinated in 1800—I have said thus much upon this Subject, knowing that with myself you feel acutely, the necessity of adopting some plan which will save Va. from ruin—at present it is vain to propose anything Radical, the avarice of the people is invincible, & their sense of Danger  unfortunate for our country this last Bill has been lost, & by a principle of false humanity we suffer to multiply, nay cherish a population which from the nature of things must continue our bitterest foes; already they amount 25000.
                  I forbear speaking of anything else which has been done during the present Session, before the Superior importance & magnitude of that Subject all dwindle into insignificance—The rumor which circulates about a third party in Va. I hope you will not credit for a moment; do not wrong by Suspicion a people who love you, who feel the utmost security under your administration & who have & will evince their Sincerity whenever an occasion offers; I should have caught the alarm had there been cause, this is only another instance of the Feds. attempting to produce mischeif abroad—pardon me for occupying so much of yr Time—& beleive me, in your happiness I feel the liveliest Interest—
                  
                     Wm A Burwell 
                     
                  
               